ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-098, recommending on the record certified to the Board pursuant to Rule l:20^4(f) (default by respondent), that ROBERT C. DIORIO of TOMS RIVER, who was admitted to the bar of this State in 1975, and who has been suspended from the practice of law since September 4, 2014, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.5(a) (charging an unreasonable fee), RPC 1.15(a) (failure to safeguard funds), RPC 1.15(b) (failure to properly disburse funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 8.1(b) (failure to reply to a lawful demand for information from a disciplinary authority), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles set forth in In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And ROBERT C. DIORIO having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined; and good cause appearing;
*33It is ORDERED that ROBERT C. DIORIO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that ROBERT C. DIORIO be and hereby is permanently restrained and enjoined from practicing law; and it is farther
ORDERED that ROBERT C. DIORIO continue to comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.